Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s response filed on 01/12/2021 which includes a Terminal Disclaimer, overcomes the previously raised 112 rejections and the Double Patenting rejection. Applicant's arguments filed on 01/12/2021 with respect to amended claims have been fully considered. Applicant's amendment has overcome the rejection of record. However, a new ground of rejection is applied to the amended claims as it will be explained in detail in the present Office Action.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 5-7, 10-12 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over McClurg (US 4,111,393) in view of Scaramucci (US 3,408,038), Non-Patent Literature (NPL) “Teflon PTFE” by Dupont (publicly available since 11/16/2012, referred from hereon as “Dupont”), NPL “Nylon 6/6 (Polyamide)” by Poly-tech (publicly available since 2011, referred from hereon as “Polytech”) and NPL “Hardness Comparison Chart” by Redwood Plastics (publicly available since 10/13/2011, referred from hereon as “Redwood”) and Nakanishi (US 4,673,164) or alternatively over McClurg (US 4,111,393) in view of Scaramucci (US 3,408,038), Non-Patent Literature (NPL) “Teflon PTFE” by Dupont (publicly available since 11/16/2012, referred from hereon as “Dupont”), NPL “Nylon 6/6 (Polyamide)” by Poly-tech (publicly available since 2011, referred from hereon as “Polytech”), NPL “Hardness Comparison Chart” by Redwood Plastics (publicly available since 10/13/2011, referred from hereon as “Redwood”), Haas (US 4,684,105) and Nakanishi (US 4,673,164).
Regarding claim 1, McClurg (US 4,111,393) teaches in Figs. 1-7 (see in particular Fig. 1, 2 and 6-7) of a composite valve seat assembly for a rotary ball valve, wherein the composite valve seat assembly comprises a seat ring/carrier 50/150/170 made of a rigid material, a deformable/elastomeric seal insert 52/162/180 that seals against the ball valve 16/16A/16B and a deformable O-ring seal 54/158/190 that aids in sealing between the valve body (12 and 14) and the seat ring and aids in biasing the seat ring and the seal insert toward the ball valve. The device of McClurg fails to explicitly disclose the materials used and their hardness properties for the composite valve seat and the use of at least two sealing rings. However, McClurg does discloses that the seat ring is made of a rigid material and the seal insert is an elastomeric or easily deformable plastic (C4 L11 -20). However, composite valve seats comprising a rigid carrier and a deformable seals are known in the art. Scaramucci (US 3,408,038) teaches in Figs. 1-8 (see at least Figs. 1-3) of a ball valve assembly As it is known in the art, as evidenced by Dupont, Polytech and Redwood, PTFE and rubbers are polymeric materials often used for seals with rubber being an suitable and common material for deformable seals and PTFE comprising excellent corrosion resistance, low coefficient of friction and comprises a hardness in the Rockwell scale R of 58 (see at least P1 and P25 of Dupont) making it an ideal material for seals and Nylon (such as Nylon 6/6) is a polymer that exhibits excellent toughness, low coefficient of friction, good abrasion resistance and comprises a hardness in the Rockwell scale R of 115 (i.e. Nylon is harder than PTFE) making it an ideal rigid material for the seal carrier. Additionally, one of ordinary skill in the art can recognize that material selection is a routine skill in the art that a designer would have chosen appropriate materials for the deformable seals and the rigid carrier for any given application. Alternatively or additionally, Haas (US 4,684,105) teaches in at least Figs. 1-2 and C3 L5- C4 L16 of a similar valve seat assembly for a ball valve that comprises a seal carrier 17, a seal ring 18 and O-rings 19 and 20 that serves to provide a seal and bias the seat assembly into engagement with ball 16. Haas teaches that the O-rings can be made of rubber or other suitable materials.
It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the materials of the composite valve 
The device of the combination of McClurg in view of Scaramucci, Dupont, Polytech and Redwood or the device of the combination of McClurg in view of Scaramucci, Dupont, Polytech, Redwood and Haas fails to disclose the use of at least two sealing rings as the outer body seal as claimed, however notice that in at least Figs. 2-7 of McClurg at least one outer body seal (54/126/158/190) is used. Furthermore, the use of multiple seals are well known in the art. Nakanishi (US 4,673,164) teaches in Figs. 1-4b (see at least Fig. 4a) of a spring biased composite valve seat assembly that comprises at least a valve seat retainer/seal housing/carrier 13 that comprises two outer grooves 9a-9b fitted with O-ring seals 10a and 10b that engages with housing 1 to provide a liquid tight seal. Notice that while a single O-ring is capable of maintaining a fluid tight seal in the region where seals 10a-10b are located, the use of multiple seals provides redundancy ensuring that a liquid tight seal is maintained even if one of the two O-ring seals should fail. 
It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the devices of the combination to use at least two sealing rings as “the outer body seal” in a manner similar as taught by Nakanishi wherein two adjacent seals 10a and 10b serve to provide a liquid tight seal, since such a modification would provide sealing redundancy, ensuring that a liquid tight seal is maintained even if one of the two O-ring seals of the outer body seal should fail.     
As such regarding claim 1, the device of the combination of McClurg in view of Scaramucci, Dupont, Polytech, Redwood and Nakanishi or the device of the combination of McClurg in view of Scaramucci, Dupont, Polytech, Redwood, Haas and Nakanishi teaches of  a valve seat (see the composite valve seat of at least Figs. 1 -2 and 7 of McClurg as modified by Scaramucci, Dupont, Polytech, Redwood, Haas, Nakanishi) comprising: an insert (seal insert 52/162/130/180 of McClurg) comprising a first polymer material (Scaramucci, Dupont and Redwood teaches the use of PTFE or natural or synthetic rubber), the insert configured to be positioned proximate and to contact a valve member (ball 16/16A/16B of McClurg) in a valve body (see the valve body assembly 12 and 14 of McClurg) and define a seal between the valve member and the valve seat; a seal housing (seal ring/carrier 50/150/170 of McClurg) comprising a second polymer material (Scaramucci and Polytech teaches the use of Nylon), at least a portion of the insert is configured to be positioned within the outer housing (see at least Figs. 2 and 6-7 of McClurg), at least a portion of the insert configured to be positioned within the seal housing; and an outer body seal (see the O-ring 54/126/158/190 of McClurg as modified by Nakanishi to include an additional redundant seal adjacent the first seal in a similar manner as shown in Fig. 4a of Thus, the device of the combination of McClurg in view of Scaramucci, Dupont, Polytech, Redwood and Nakanishi or the device of the combination of McClurg in view of Scaramucci, Dupont, Polytech, Redwood, Haas and Nakanishi meets all the limitations of claim 1.
Regarding claim 2 and the limitation of the valve seat of claim 1, wherein the at least two sealing rings are disposed in at least two respective grooves defined in the 
Regarding claim 5 and the limitation of the valve seat of claim 1, wherein the axial end surface of the seal housing comprises a linear surface bordering an opposing axial end surface of the valve body; the devices of the combination meets this limitation as shown in at least Figs. 5-7 of McClurg. 
Regarding claim 6 and the limitation of the valve seat of claim 5, wherein the outer body seal is spaced from a radial portion of the valve body by the seal housing; the devices of the combination meets this limitation as shown in at least Figs. 5-7 of McClurg.
Regarding claim 7 and the limitation of the valve seat of claim 1, wherein the outer body seal comprises one of polytetrafluoroethylene (PTFE) or an elastomer; the device of the combination meets this limitation with the sealing components being made of PTFE which comprises excellent corrosion resistance and low coefficient of friction making it an ideal material for sliding sealing components as evidenced by at least C3 L50 - C4 L2 of Scaramucci, P1 and 25 of Dupont and P1 of Redwood.

Claim 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over McClurg (US 4,111,393) in view of Scaramucci (US 3,408,038), Non-Patent Literature (NPL) “Teflon PTFE” by Dupont (publicly available since 11/16/2012, referred from hereon as “Dupont”), NPL “Nylon 6/6 (Polyamide)” by Poly-tech (publicly available since 2011, referred from hereon as “Polytech”) and NPL “Hardness Comparison Chart” by Redwood Plastics (publicly available since 10/13/2011, referred from hereon as “Redwood”) and Nakanishi (US 4,673,164) or alternatively over McClurg (US 4,111,393) in view of Scaramucci (US 3,408,038), Non-Patent Literature (NPL) “Teflon PTFE” by Dupont (publicly available since 11/16/2012, referred from hereon as “Dupont”), NPL “Nylon 6/6 (Polyamide)” by Poly-tech (publicly available since 2011, referred from hereon as “Polytech”), NPL “Hardness Comparison Chart” by Redwood Plastics (publicly available since 10/13/2011, referred from hereon as “Redwood”), Haas (US 4,684,105) and Nakanishi (US 4,673,164) as applied to the intervening claims above, and further in view of Baker (US 5,346,178; see also Baker ‘029 US 3,778,029 which is incorporated by reference).
Regarding claim 3, the devices of the combination fails to disclose that the ball valve is of the floating type (wherein the ball element is capable of moving toward and away from the valve seats) having the claimed limitations. However, floating ball valves that employ composite valve seats are known in the art. Baker (US 5,346,178) teaches in at least Figs. 1-7 of a ball valve comprising a composite valve seat (see the previous Office Actions for more details). While Baker does not explicitly discloses the valve is a “floating ball valve” (i.e. wherein the ball element is capable of moving toward and away from the valve seats), notice that ball valves typically are constructed of two varieties with “trunnion type” ball valves (which are supported by the stem and a “trunnion” at opposite ends of the ball valve element, notice that the ball valve of McClurg is a trunnion type) and “floating ball type” valves (which are supported at only the stem of the ball valve element and are capable of limited “drift” or “float” toward and away from the valve seats); notice that in at least Figs. 1-2 of Baker, the ball valve is 
It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the ball valve of the device of the combination from a trunnion type ball valve (supported at both ends) to a floating type ball valve (supported at only one end and capable of drifting/floating based on fluid pressure acting on the ball) similar to the one as taught by the Baker references since floating ball valves have the advantage of having a dynamic sealing ability due to the slight drift of the ball against the valve seat which provides a better seal than trunnion type ball valves. 
As such, regarding claim 3 and the limitation of the valve seat of claim 1, wherein movement of the valve member in a direction of intended fluid flow is configured to force the valve member into the insert and to force the outer body seal into the valve body; the device of the combination of McClurg in view of Scaramucci, Dupont, Polytech, Redwood, Nakanishi and Baker or the device of the combination of McClurg in view of Scaramucci, Dupont, Polytech, Redwood, Haas, Nakanishi and Baker meets this limitation with the ball assembly being a floating ball type valve assembly that functions in a similar manner as applicant’s invention with the ball capable of shifting/moving/floating toward/away the valve seats depending on fluid pressure acting on the ball, which in turn also pushes on the composite valve seat.  
Regarding claim 4 and the limitation of the valve seat of claim 1, where the valve member comprises a ball valve, and wherein movement of the ball valve in a direction of intended fluid flow is configured to force the ball valve into the insert and to force the outer body seal into the valve body; the device of the combination of McClurg in view of Scaramucci, Dupont, Polytech, Redwood, Nakanishi and Baker or the device of the combination of McClurg in view of Scaramucci, Dupont, Polytech, Redwood, Haas, Nakanishi and Baker meets this limitation with the ball assembly being a floating ball type valve assembly that functions in a similar manner as applicant’s invention with the ball capable of shifting/moving/floating toward/away the valve seats depending on fluid pressure acting on the ball, which in turn also pushes on the composite valve seat.  

Allowable Subject Matter
Claims 10-20 allowed.
Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art are McClurg (US 4,111,393) and Baker (US 5,346,178). Both the prior art teaches of examples of composite valve seat for ball valves similar to applicant’s general invention. Baker teaches of a valve seat assembly wherein a soft seal is carried by a hard valve seat carrier wherein the soft seal is unconstrained in the axial direction similar to a key feature of the claimed invention. However, notice that an outer seal is shown, it would appear that the inclusion of additional outer seals could hamper the seal equalization feature as disclosed by Baker and Baker fails to disclose that the carrier seals against the valve member. McCLurg teaches of another example of a valve seat assembly that comprises a soft seal carried by a seat carrier, however, notice that the soft seal insert requires to be bound axially in order to secure the seal to the carrier as compared to applicant’s invention which is the opposite. As such, the closest prior art fails to disclose or render obvious without impermissible hindsight the particular structure and function of the valve seat (500) as claimed in claims 8-20 and as shown in at least Figs. 5-7 of the application.       

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Colon-Morales, whose telephone number 571-270-1741 and fax number is 571-270-2741.  The examiner can normally be reached on Monday-Friday (7:30AM-3:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 
/DAVID COLON-MORALES/Primary Examiner, Art Unit 3753